Birdsong, Judge.
Alexander Stevens appeals from a judgment of Camden Superior Court finding him to be the father of a certain minor child and further finding him to be indebted to the Department of Human Resources for support paid to this child in the amount of $7,932. The sole contention on appeal is that the trial court erred in entering this order because no notice of the hearing was given to the appellant actually calculated to apprise him of the time and place of the hearing. Held:
The record shows on its face that the appellant was served with a summons and rule nisi compelling the appellant to appear and show cause why the order requiring appellant to furnish support, should not be entered. The order of the court shows the hearing was held as summoned, that the appellant and his attorney did appear, and that evidence by the petitioner was heard. The order shows that no defense and no cross-examination were made and no evidence was offered on behalf of the appellant, and appellant made no motion for continuance nor in any way objected to the proceedings. On appeal, the appellant does not contend he objected to the proceedings for any reason. There is no support in the record or elsewhere for the contention of the appellant on appeal that he received no notice of *725the hearing, and accordingly, the judgment below is affirmed.
Decided June 25, 1982.
Lucinda Stevens, for appellant.
Glenn Thomas, Jr., District Attorney, James A. Chamberlin, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.